Citation Nr: 0716410	
Decision Date: 06/01/07    Archive Date: 06/18/07

DOCKET NO.  03-25 306A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for Meniere's syndrome, to 
include as secondary to service-connected bilateral high 
frequency sensorineural hearing loss and tinnitus of the left 
ear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The veteran had active service from January 1967 to January 
1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, that denied the benefits sought on appeal.

This matter was previously before the Board in February 2006 
at which time the case was remanded for additional 
development.  The case is now returned to the Board for 
appellate review.


FINDING OF FACT

The veteran does not have Meniere's syndrome that was 
incurred in or aggravated by service, nor by his service-
connected bilateral high frequency sensorineural hearing loss 
and tinnitus of the left ear.


CONCLUSION OF LAW

The criteria for entitlement to service connection for 
Meniere's syndrome on a direct and secondary basis have not 
been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.303, 3.310 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  With few exceptions, the regulations 
implementing this law are applicable to all claims filed on 
or after the date of enactment, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act (VCAA); 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a).

In this case, VA's duties have been fulfilled.  VA must 
notify the veteran of evidence and information necessary to 
substantiate his claim and inform him whether he or VA bears 
the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The veteran was notified of the information necessary to 
substantiate his service connection claim.  The RO sent the 
veteran notice by letters dated in June 2002, June 2003, 
September 2003, and February 2006 in which he was informed of 
what was required to substantiate his claim and of his and 
VA's respective duties, i.e., that VA would attempt to get 
any additional records that he identified as being helpful to 
his claim.  He was also asked to submit evidence and/or 
information, which would include that in his possession, to 
the RO.  In March 2007, the veteran advised VA that he had no 
further evidence to submit, and provided a memorandum from 
Beth Israel Hospital, which had been previously noted as a 
treating facility, indicating that it had no further records 
pertaining to the veteran.

Since the veteran's claim for service connection was denied 
by the RO and is also being denied by the Board, as discussed 
herein, there is no potential effective date or disability 
rating issue that would warrant additional notice as to the 
issue.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

The Board finds no prejudice to the veteran in proceeding 
with the issuance of a final disposition in the issue that 
the Board is presently deciding.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  There is no indication 
that the outcome of the case has been affected, and the 
veteran has been provided a meaningful opportunity to 
participate effectively in the processing of his claim.  The 
content of the subsequent notice provided to the veteran 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  The 
veteran's relevant service, VA and private medical treatment 
records have been obtained, as discussed below.  There is no 
indication of any additional, relevant records that the RO 
failed to obtain.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The veteran 
was afforded VA examinations in July 2002 and October 2006.  
These examinations were thorough in nature, based upon a 
review of the veteran's entire claims file, and provided 
relevant findings that are deemed to be more than adequate.  
Shipwash v. Brown, 8 Vet. App. 218, 222 (1995); Flash v. 
Brown, 8 Vet. App. 332, 339-340 (1995) (Regarding the duty of 
VA to provide medical examinations conducted by medical 
professionals with full access to and review of the veteran's 
claims folder).  Under such circumstances, there is no duty 
to provide another examination or to obtain an additional 
medical opinion.  Id. 

Accordingly, the requirements of the VCAA have been met by 
the RO to the extent possible.  Having determined that the 
duty to notify and the duty to assist have been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.

Service connection

The veteran contends that he has an ear disability, diagnosed 
as Meniere's syndrome, as a result of his period of active 
service, to include as secondary to his service-connected 
bilateral high frequency sensorineural hearing loss and 
tinnitus of the left ear.  Having carefully considered the 
claim in light of the record and the applicable law, the 
Board is of the opinion that the preponderance of the 
evidence is against the claim and the appeal will be denied.

The law provides that service connection may be granted for 
disability or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110.  The resolution of 
this issue must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
the claimant served, his medical records and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 C.F.R. § 3.303(a).  

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  Hickson v. West, 12 Vet. App. 247, 
253 (1999); Pond v. West, 12 Vet App. 341, 346 (1999); Cuevas 
v. Principi, 3 Vet. App. 542 (1992).

Relevant to the issue of service connection on a direct 
basis, the law provides that as to the showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required only where the condition noted during service is 
not, in fact, shown to be chronic, or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303 (2006).  Service connection for 
certain organic diseases of the nervous system may also be 
established based upon a legal "presumption" by showing 
that they were manifested to a degree of 10 percent or more 
within one year from the date of separation from service.  
38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2006).  In addition, service connection may be granted for 
any disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2006).

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2006).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2006); Allen v. Brown, 7 
Vet. App. 439 (1995) (en banc), reconciling, Leopoldo v. 
Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. 
App. 34 (1991).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

As to direct service connection and with consideration of the 
provisions pertaining to chronicity of a disorder or 
continuous symptoms, the veteran's service medical records 
are negative of any findings of Meniere's syndrome.  Although 
a service medical record dated in March 1968 show that the 
veteran reported an ear ache in the left ear following the 
firing of a rifle, there is no indication that this was 
manifested by symptoms associated with Meniere's syndrome.  
His separation report of medical examination dated in January 
1969 shows that upon clinical evaluation, his neurologic 
system and his ears, generally, to include the internal and 
external canals, were normal.

Subsequent to service, a VA examination report dated in March 
1983 shows that the veteran, in part, reported that he had 
been in a motor vehicle accident one year earlier following 
an attack of true vertigo while driving, resulting in a loss 
of control.  The diagnosis was constant tinnitus of the left 
ear with disequilibrium.

A private medical record from A. S. Greenberg, M.D., dated in 
October 1997, shows that the veteran was said to have been 
hospitalized with severe vertigo.  The diagnosis was 
Meniere's disease.

A private medical record from S. P. Kieserman, M.D., dated in 
October 1997, shows that the veteran was recovering from 
labrynthitis, but that he could return to work.

A magnetic resonance imaging (MRI) study from Highway Imaging 
Associates dated in October 1997 revealed a normal study with 
no mass or abnormal enhancement in the cerebellopontine angle 
or internal auditory canals.

A VA hospital treatment record dated in December 1997 shows 
that the veteran was treated for possible Meniere's disease.  
The diagnostic impression was possible Meniere's disease.

A VA ear disease examination report dated in July 2002 shows 
that the veteran reported having experienced vertigo 10 years 
earlier, which would recur every two to three months.  He 
added that his last episode was in 1997.  The symptoms would 
resolve with medication and with neck adjustments from a 
chiropractor.  The impression was dizziness, which was 
apparently resolved.  The examiner added that the veteran's 
clinical course and symptomatology were inconsistent with a 
diagnosis of Meniere's disease.  The examiner concluded that, 
more likely than not, the veteran's symptoms were due to a 
combination of neuromuscular abnormalities in the neck, 
combined with stress and anxiety.

A VA audiometric examination report dated in October 2006 
shows that the veteran's entire claims file was reviewed by 
the examiner in conjunction with conducting the examination.  
The examiner noted that the veteran's history was significant 
for Meniere's disease and frequent vertigo and dizziness.  
The diagnosis was moderately severe to severe sensorineural 
hearing loss of the right ear and mild to severe 
sensorineural hearing loss of the left ear.  The examiner 
opined that the veteran's hearing loss was more likely a 
consequence of military noise exposure than Meniere's 
disease.  The examiner added that although the veteran's 
tinnitus may be associated with both military noise exposure 
as well as Meniere's disease, the exact cause could not be 
determined.  The examiner explained that the configuration of 
the hearing loss was consistent with what was seen with 
acoustic trauma and not Meniere's disease.  The tinnitus, 
however, could be associated with both high frequency hearing 
loss as well as Meniere's Disease.

A VA ear disease examination report dated in October 2006 
shows that the veteran reported a history of vertigo, which 
he described as a being "foggy or lightheaded" when 
standing up or bending over.  The diagnosis was benign 
paroxysmal positioning vertigo, which was self resolved, with 
residual vestibular weakness likely from benign paroxysmal 
positioning vertigo.  The examiner added that based on review 
of the veteran's records and history, he did not have, nor 
had he ever had, Meniere's disease.  The diagnosis also 
included vertigo, not otherwise specified, possibly secondary 
to neurological manifestations of cardiac origin.  The 
examiner concluded that the veteran's vertigo and vestibular 
weakness were less likely than not from his active service.  

Thus, the record has failed to demonstrate that there were 
any incidents of a Meniere's syndrome during the veteran's 
period of active service.  The veteran's separation report of 
medical examination dated in January 1969 showed that his 
ears and neurologic systems were within normal limits at 
separation, which is highly probative as to the veteran's 
condition at the time of his release from active duty, as it 
was generated with the specific purpose of ascertaining the 
veteran's then-physical condition, as opposed to his current 
assertion which is proffered in an attempt to secure VA 
compensation benefits.  Rucker v. Brown, 10 Vet. App. 67, 73 
(1997) (Observing that although formal rules of evidence do 
not apply before the Board, recourse to the Federal Rules of 
Evidence may be appropriate if it assists in the articulation 
of the reasons for the Board's decision).  The separation 
examination report is entirely negative for any symptoms 
associated with the Meniere's syndrome and weights heavily 
against the claim.  

Further, there is no evidence of the manifestation of 
symptoms which would be associated with Meniere's syndrome 
until the March 1983 VA examination report, at which time the 
veteran provided a one year history of dizziness, which would 
have placed the onset of the disorder in March 1982.  This 
would have been more than 12 years following the veteran's 
separation from active service.  Evidence of a prolonged 
period without medical complaint and the amount of time that 
elapsed since military service, can be considered as evidence 
against a claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000).  There is no evidence of an organic disease of 
the nervous system within one year following service, so 
service connection on a presumptive basis under 38 C.F.R. 
§§ 3.307 would not be appropriate.

There is also no evidence that the veteran is currently 
diagnosed with Meniere's syndrome, and whatever probative 
value may be attached to the October 1997 statement of A. 
Saul Greenburg indicating otherwise, cited in the Board's 
February 2006 remand, is lessened by the current findings of 
no diagnosis.  The July 2002 VA examination report 
established that the veteran's symptoms were inconsistent 
with Meniere's disease, and the October 2006 VA examination 
report concluded that the veteran did not currently have, nor 
had he ever had, Meniere's disease.

While the medical evidence of record suggests that the 
veteran currently has a disability manifested by dizziness 
and benign paroxysmal positioning vertigo, the VA examiner in 
July 2002 concluded that the symptoms were due to a 
combination of neuromuscular abnormalities in the neck, 
combined with stress and anxiety, and the October 2006 VA 
examiner concluded that the symptoms were not likely related 
to service, but possibly to neurological manifestations of 
cardiac origin.  These opinions are considered probative as 
they are definitive, based upon a complete review of the 
veteran's entire claims file, and supported by detailed 
rationale.  Accordingly, the opinions are found to carry 
significant weight.  Among the factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).  The veteran has not provided any competent medical 
evidence to rebut the opinions against the claim or otherwise 
diminish their probative weight.  See Wray v. Brown, 7 Vet. 
App. 488, 492-93 (1995).

Absent competent medical evidence of Meniere's syndrome 
during the veteran's period of active service, continuity of 
symptomatology after such period of active service, a current 
diagnosis of the disorder, and a nexus between such currently 
diagnosed ear disorder and service, service connection cannot 
be granted.  See Hickson, 12 Vet. App. at 253.

Similarly, as there is no evidence that a currently diagnosed 
Meniere's disease was either caused or aggravated by the 
service-connected bilateral high frequency sensorineural 
hearing loss and tinnitus of the left ear, service connection 
on a secondary basis is also not warranted.  See 38 C.F.R. § 
3.310(a);  Allen, 7 Vet. App. at 439.

The Board has considered the assertions of the veteran in 
support of his claim that he has Meniere's syndrome as a 
result of his service, to include his service-connected 
bilateral high frequency sensorineural hearing loss and 
tinnitus of the left ear.  However, the question of a 
disability separate and apart from the bilateral high 
frequency sensorineural hearing loss and tinnitus of the left 
ear requires competent medical evidence, which has not been 
proffered.  

The Board finds probative the October 2006 VA audio 
examination report which established that the veteran's 
hearing loss was more likely a consequence of military noise 
exposure than Meniere's disease; and that although his 
tinnitus may be associated with both military noise exposure 
as well as Meniere's disease, the exact cause could not be 
determined.  As such a relationship could not be determined 
by the examiner, for the Board to conclude such a 
relationship would be speculation, and the law provides that 
service connection may not be based on a resort to 
speculation or remote possibility.  38 C.F.R. § 3.102 (2006); 
Obert v. Brown, 5 Vet. App. 30, 33 (1993).  This opinion is 
considered probative, as noted above, as it was definitive, 
based upon a complete review of the veteran's claims file, 
and supported by detailed rationale.  See Prejean, 13 Vet. 
App. at 448-9.  

While the veteran may certainly be competent to describe the 
extent of his current symptomatology, there is no evidence 
that he possesses the requisite medical training or expertise 
necessary to be rendered competent to offer evidence on 
matters such as medical diagnosis or medical causation.  
Cromley v. Brown, 7 Vet. App. 376, 379 (1995);  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).

Therefore, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for Meniere's syndrome, to include as secondary to 
service-connected bilateral high frequency sensorineural 
hearing loss and tinnitus of the left ear.  Although the 
veteran is entitled to the benefit of the doubt where the 
evidence is in approximate balance, the benefit of the doubt 
doctrine is inapplicable where, as here, the preponderance of 
the evidence is against the claim.  See Gilbert, 1 Vet. 
App. at 53.


ORDER

Service connection for Meniere's syndrome, to include as 
secondary to service-connected bilateral high frequency 
sensorineural hearing loss and tinnitus of the left ear, is 
denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


